DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 8-10 and 21-34 are pending in this application.

Claim Objections 
The examiner is objecting to claim 27 for lacking clarity.  Claim 27 recites the limitation “IMEI”.  The abbreviation is not explained anywhere in the claims or the specification.  For the purpose of compact prosecution, the examiner is assuming that the phrase “IMEI” is referring to the “International Mobile Equipment Identity”, which is a unique 15-digit code that identifies the device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 8-10 and 21-34 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system claim 29 and product claim 34.  Claim 8 recites the limitations of pricing an item by guessing the price taking an image and then examining the image.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving an image of a portable device (being sold), receiving the portable device in a kiosk, analyzing the information, determining and display the price recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The first and second “portable electronic device”, “a camera”, “a central server”, “a communication network”, “processor”, and “a kiosk”, in claim 8;  the additional technical element of “a display screen”, “a network interface”, and “a device examination chamber”,  in claim 29; and the additional technical element of “a non-transitory computer readable storage medium”  in claim 34, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Claims 29 and 34 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as portable electronic devices, central server, kiosk, and processor; a communication device such as communication network, a display screen, and a network interface; a storage unit such as non-transitory computer readable storage medium.   The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 8, 29, and 34 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 8, 29, and 34 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 8, 29, and 34  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claim 9 discloses the additional element of “a wireless network”, which is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 21 discloses the additional element of “a display screen of the kiosk”, which is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 23 discloses the additional element of “deep learning neural network process”, which is part of a computer system that is being used as a tool to perform the abstract idea.  Dependent claim 25 discloses the additional element of “an app”, which is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 27 discloses the additional element of “a display screen of the first portable electronic device”, which is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 28 discloses the additional element of “a central server connected to the kiosk”, which is part of a computer system that is being used as a tool to perform the abstract idea.   The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 8-10 and 21-34 are not patent-eligible.

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-9, 22, 24-26, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saario (20120016518).
Regarding claim 8, Saario teaches
a method comprising: receiving, by a first at least one processor of a kiosk or a second at least one processor of a central server connected to the kiosk by a communication network, information associated with a first portable electronic device from a second portable electronic device different from the kiosk and the central server, the information including an image of the first portable electronic device captured by a camera of the second portable electronic device 
([0021] The present disclosure describes various embodiments of consumer-operated kiosks for buying and/or selling consumer items and associated systems and methods. In one embodiment, for example, a system for buying and/or selling consumer products includes a consumer-operated kiosk positioned in a publicly accessible area of a store or other retail location... Accordingly, the kiosk can provide an efficient mechanism for buying new and refurbished electronics).
([0038] FIG. 9 is a partially schematic isometric view illustrating various structures and subsystems associated with the kiosk 100 of FIG. 1 and configured in accordance with an embodiment of the disclosure… the kiosk 100 can also include a machine controller 910 having a processor 912 that executes computer readable instructions stored on memory 914 to implement the various display, buy, sell, and other functions of the kiosk 100 described above. The controller 910 can be operably connected to the user interface 102, the card reader 104, the access door 106, a digital camera 994, a robotic arm 996, and lighting controls associated with each of the windows 112).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


when the second portable electronic device is remote from the kiosk and the central server; receiving the first portable electronic device in the kiosk; 
([0028] The photograph can also be downloaded from a website by remote devices (e.g., computers, smart phones, tablets, etc.) for viewing by potential buyers. Once the user has placed the item in the kiosk 100, potential buyers can view the item, obtain information about the item (via, for example, the user interface 102), and/or purchase the item).

controlling, by the first at least one processor or the second at least one processor, the kiosk to acquire additional information regarding the first portable electronic device while the portable electronic device is located in the kiosk, and analyzing the first portable electronic device, wherein the controlling is performed based on the information received from the second portable electronic device; determining, by the first at least one processor or the second at least one processor, a proposed payable amount for the first portable electronic device based upon the acquired information and the analysis; and 
([0059] In several embodiments, the user can receive a credit (e.g., voucher, gift card, gift card number, etc.) from the kiosk 1440 (e.g., via e-mail, receipt, bank account deposit, etc.) after trading in an unwanted electronic item in the recycling/trade-in bin 1420… The kiosk 1400 can then assign a value to the product and display the value via the user interface 1402 and/or other suitable display).

displaying the proposed payable amount.  
([0025] In addition to the various display windows 112, the kiosk 100 can further include a user interface 102 and an access door 106. The user interface 102 can include a visual display (e.g., a display screen, monitor, CRT display, touch screen, etc.), and a touch pad, keyboard, touch screen, curser, mouse, and/or other type of user input device that enables users to enter or review product information, purchase an item, input feedback, etc. The access door 106 can provide means for sellers to place items in the kiosk 100 for display. As described in detail below, once items are placed in the access door 106, a robotic or similar system can move the items to pre-assigned display windows 112 for viewing).

Regarding claim 9, Saario discloses  
classifying, by the first at least one processor or the second at least one processor, the first portable electronic device based upon the received information; and based upon the classifying, controlling, by the first at least one processor or the second at least one processor communicating with the second portable electronic device over a wireless -2-DION et al.Atty Docket No.: IPW-6241-0032Appl. No. 16/952,340network, an app executing on the second portable electronic device to perform a particular activity specified for a type of device of the first portable electronic device
The examiner again notes that “a particular activity” is not specified by the specification and can be interpreted broadly.  This including the system controlling the camera to “perform” its activity (taking picture).  Thus the claim is substantially similar to claim 8 and is rejected using the same rationale that was used for the rejection of claim 8.

Claim 24 is rejected using the same rationale that was used for the rejection of claim 8.

Regarding claim 25, Saario discloses  
wherein the controlling, by the first at least one processor or the second at least one processor communicating with the second portable electronic device over a wireless network, an app executing on the second portable electronic device to perform a particular activity comprises controlling the app to capture one or more second images of the first portable electronic device
([0028] In block 210, the user swipes a credit card via the card reader 104 to associate the card information with the particular item for sale. In block 212, the user places the item in the kiosk 100 via the access door 106. As described in greater detail below, the kiosk 100 can include a camera proximate the door 106 to automatically photograph the item before the item is positioned in the selected display window 112. The photograph can then be used to show prospective buyers the actual product via the user interface 102. The photograph can be stored and used and, if necessary, used to verify the item that was sold by the seller and/or form an inventory of the seller's previous sales. The photograph can also be downloaded from a website by remote devices (e.g., computers, smart phones, tablets, etc.) for viewing by potential buyers. Once the user has placed the item in the kiosk 100, potential buyers can view the item, obtain information about the item (via, for example, the user interface 102), and/or purchase the item).

Regarding claim 26, Saario discloses  
wherein said information associated with the first portable electronic device received from the second portable electronic device includes make and model information entered by a user of the second portable electronic device
([0021] The present disclosure describes various embodiments of consumer-operated kiosks for buying and/or selling consumer items and associated systems and methods. In one embodiment, for example, a system for buying and/or selling consumer products includes a consumer-operated kiosk positioned in a publicly accessible area of a store or other retail location. The kiosk can include a locally stored inventory of new, pre-owned, and/or refurbished consumer electronic products. The kiosk can display a wide variety of new, refurbished, or used items and provide shoppers with product information, such as make, model, age, price, seller reputation/reviews, product pictures, etc. When a buyer wishes to purchase an item, the buyer selects the item, and the machine collects payment, retrieves the item, from the inventory, and dispenses…  Accordingly, the kiosk can provide an efficient mechanism for buying new and refurbished electronics).

Claim 29 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 30 is rejected using the same rationale that was used for the rejection of claim 29.

Claim 31 is rejected using the same rationale that was used for the rejection of claim 24.

Claim 32 is rejected using the same rationale that was used for the rejection of claim 29.

Claim 33 is rejected using the same rationale that was used for the rejection of claim 31.

Claim 34 is rejected using the same rationale that was used for the rejection of claim 29.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Saario in view of McClung (20130185136).
Regarding claim 10, Saario does not disclose 
performing, by the first at least one processor or the second at least one processor, a pre-evaluation based at least upon said information associated with the first portable electronic device received from the second portable electronic device; and providing, by the first at least one processor or the second at least one processor, for the client to lock-in an estimated payment for the first portable electronic device, wherein the proposed payable amount is determined in consideration of the locked-in estimated payment and a condition of the first portable electronic device determined, by the first at least one processor or the second at least one processor, based upon the acquired information and the analysis.
McClung teaches 
performing, by the first at least one processor or the second at least one processor, a pre-evaluation based at least upon said information associated with the first portable electronic device received from the second portable electronic device; and providing, by the first at least one processor or the second at least one processor, for the client to lock-in an estimated payment for the first portable electronic device, wherein the proposed payable amount is determined in consideration of the locked-in estimated payment and a condition of the first portable electronic device determined, by the first at least one processor or the second at least one processor, based upon the acquired information and the analysis 
([0023] a method for guaranteeing a consumer a best price on an item (or for a service) purchased from a vendor ( either over a computer network or host system or at a vendor location) in a first transaction at a first price, the method including recording the first price (on paper, in an electronic chip, in a computer device, in a computer system or in computer memory) and information identifying the consumer, monitoring the sales price of the item for a predetermined time period after the first transaction… The method can be done manually with paper records; on a suitably programmed computer and/or computer system or network; and/ or via a host system or any other system, e.g. but not limited to as described in the "Business System" patent application or in any prior art system discussed therein).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Saario to include 
performing, by the first at least one processor or the second at least one processor, a pre-evaluation based at least upon said information associated with the first portable electronic device received from the second portable electronic device; and providing, by the first at least one processor or the second at least one processor, for the client to lock-in an estimated payment for the first portable electronic device, wherein the proposed payable amount is determined in consideration of the locked-in estimated payment and a condition of the first portable electronic device determined, by the first at least one processor or the second at least one processor, based upon the acquired information and the analysis based on the teaching of McClung.  
The motivation to combine the feature of McClung with the embodiment of Saario being to implement a business system with which a customer can receive a guaranteed pricing for a predetermined time period so that a consumer is assured that an item price is stable for the duration of the transaction.  See paragraph 23 – “guaranteeing a consumer a best price on an item (or for a service) purchased from a vendor ( either over a computer network or host system or at a vendor location) in a first transaction at a first price, the method including recording the first price (on paper, in an electronic chip, in a computer device, in a computer system or in computer memory) and information identifying the consumer, monitoring the sales price of the item for a predetermined time period after the first transaction”.

Claim 21 is rejected using the same rationale that was used for the rejection of claim 10.


Regarding claim 22, Saario discloses  
the providing, by the first at least one processor or the second at least one processor, for the client to lock-in an estimated payment for the first portable electronic device comprises transmitting a message from the kiosk or the central server to the second portable electronic device
The examiner notes that the message is not defined, and can be interpreted as any information or data communicated between the devices.  Thus, the claim elements are taught by same the prior art used for claim 8.



Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Saario in view of Perkowski (20080021778).
Regarding claim 23, Saario does not disclose
the classifying is performed by executing a deep learning neural network process.
Perkowski teaches 
the classifying is performed by executing a deep learning neural network process 
([0841] In accordance with principles of the present invention, computational intelligence (e.g. AI, neural networks, computational algorithms etc) can be used to automatically update and program the informational links (i.e. URLs) displayed in the Brand Information Network mode of any particular MMVK. Such automated programming can be triggered upon the occurrence of particular conditions, For example, in the event that no action is taken by the Consumer with regard to purchase intent (i.e. the BUY NOW button is activated on the MMVK, but the consumer does not select it within a predetermined amount of time). Specifically, if the Consumer does not click the "Buy" or "Buy Now" or other Action button once he or she has received all information links in the Brand Information Display Mode of the MMVK, then the system/network will update the list of Links in the Brand Information Network, either adding new links (URLs) to the current list of active links (URLs) or substituting links that are currently placed in the Brand Information Network display mode).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Saario to include 
the classifying is performed by executing a deep learning neural network process based on the teaching of Perkowski.  
The motivation to combine the feature of Perkowski with the embodiment of Saario being to use computational intelligence to automatically update and program the informational links and data fidelity for more accurate item assessments – see “computational intelligence (e.g. AI, neural networks, computational algorithms etc.) can be used to automatically update and program the informational links (i.e. URLs) displayed in the Brand Information Network mode of any particular MMVK. Such automated programming can be triggered upon the occurrence of particular conditions, For example, in the event that no action is taken by the Consumer with regard to purchase intent”.  

Claim 27 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Saario in view of Huang (20130346563).
Regarding claim 27, Saario does not disclose 
wherein said information associated with the first portable electronic device received from the second portable electronic device includes a second image of the second portable electronic device, wherein the second image shows an IMEI of the first portable electronic device being displayed on a display screen of the first portable electronic device.
Huang teaches 
wherein said information associated with the first portable electronic device received from the second portable electronic device includes a second image of the second portable electronic device, wherein the second image shows an IMEI of the first portable electronic device being displayed on a display screen of the first portable electronic device 
([0138] FIG. 12 is a block diagram illustrating a server system (e.g., the server 906)… a network communication module (or instructions) 1212 for connecting the server 106 with other devices (e.g., the client devices 902-A and 902-B) via one or more network interfaces 1204 (wired or wireless)… in accordance with a device identifier; [0142] a device database 922 for storing information (e.g., cell phone numbers, email addresses, SIM card numbers, IMEI numbers, MAC address, and device serial numbers), or indices thereof, corresponding to a set of devices (e.g., cell phones, tablets, and smartphones, such as APPLE IPADs or IPHONEs); [0143] a search module 924 for generating or obtaining search results (e.g., nearby COSTCO warehouse locations and hours) in accordance with a search parameter (e.g., in the city of Palo Alto, Calif., which is the client 902-B is currently located); [0144] a search database 926 for including searchable information (e.g., hotel addresses, video or audio files, restaurant menus, phone numbers, and attorney directories), or indices thereof; in some implementations, the search database 926 is the Internet, of a portion thereof…  data 1214 stored on the client device 902-B, which include: [0146] a device identifier 901 (e.g., a SIM card number, an IMEI number, a cell phone number, a device name, a user name, a manufacturer-made device serial number) for uniquely identifying a particular client device, among several devices; [0147] a search parameter identifier 903 for uniquely identifying a search parameter (e.g., location) from several parameters (e.g., location, time, pricing, and availability information of several hotels); [0148] a search parameter 905 for specifying which search results are most relevant to or desired by a user; and [0149] one or more search results 907 retrieved (e.g., from the search database 926, from the Internet or a portion thereof, or from a user specified network location, internal or external) in accordance with the search parameter 905).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Saario to include 
wherein said information associated with the first portable electronic device received from the second portable electronic device includes a second image of the second portable electronic device, wherein the second image shows an IMEI of the first portable electronic device being displayed on a display screen of the first portable electronic device based on the teaching of Huang.  
The motivation to combine the feature of Huang with the embodiment of Saario being to use a searchable standardized identification system such as IMEI numbers for identifying goods/services for valuation/pricing service – “IMEI numbers… corresponding to a set of devices…  for generating or obtaining search results… database 926 for including searchable information…  a search parameter identifier 903 for uniquely identifying a search parameter (e.g., location) from several parameters (e.g., location, time, pricing).


Claim 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Saario in view of Willson (20130304592).
Regarding claim 8, Saario does not disclose
wherein before said receiving, by a first at least one processor of a kiosk or a second at least one processor of a central server connected to the kiosk by a communication network, information associated with a first portable electronic device from a second portable electronic device different from the kiosk and the central server, the first at least one processor automatically detects a presence of the second portable electronic device near the kiosk.
Willson teaches 
wherein before said receiving, by a first at least one processor of a kiosk or a second at least one processor of a central server connected to the kiosk by a communication network, information associated with a first portable electronic device from a second portable electronic device different from the kiosk and the central server, the first at least one processor automatically detects a presence of the second portable electronic device near the kiosk 
([0032] In one embodiment, the user (U) connects to the kiosk 100 using their own personal handset/smartphone, and makes VOIP or video call, using their persona handset/smartphone through a network attached to the kiosk 100, thus using the connection and the display 104 of the kiosk 100. The kiosk 100 automatically detects the presence of handsets/smartphones compatible with the VOIP feature of the kiosk 100).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Saario to include 
wherein before said receiving, by a first at least one processor of a kiosk or a second at least one processor of a central server connected to the kiosk by a communication network, information associated with a first portable electronic device from a second portable electronic device different from the kiosk and the central server, the first at least one processor automatically detects a presence of the second portable electronic device near the kiosk based on the teaching of Willson.  
The motivation to combine the feature of Willson with the embodiment of Saario being to have a kiosk system that is capable of recognizing a user anywhere that user interacts with other kiosk, that may also provide a simple means to mass deliver advertising.   See paragraph 31 “The processing unit 120 communicates with a computer network of like kiosks 100. Therefore, a user that creates an account with a single kiosk has account access in any of the like kiosks 100 of the network. Kiosks 100 at multiple geographic locations create a wide web that offers not only a wide advertising platform but, but a network of kiosks 100 capable of recognizing a user anywhere that user interacts with other kiosk 100 units. The networked status of the kiosks 100 also provides a simple means to mass deliver advertising”.

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… amended claim 8 specifically requires the kiosk or the central server to receive an image of the first portable electronic device captured by the second portable electronic device, and control the kiosk… claims incorporate the alleged abstract idea to a practical application,”
the examiner respectfully disagrees.   The examiner has determined that the claims’ elements are part of a computer system that is being used as a tool to perform the abstract idea.   See 35 U.S.C. 101 Rejections above for the full analysis.

In response to applicant's argument that: 
“35 U.S.C. 102(a)(l)… the amended claim 8… different from the kiosk and the central server… Saario does not disclose or suggest this feature,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional language from the reference being used in the current rejection.  See [0028] “The photograph can also be downloaded from a website by remote devices (e.g., computers, smart phones, tablets, etc.”.

In response to applicant's argument that: 
“35 U.S.C. 103… McClung does not rectify the above identified deficiencies of Saario with respect to amended claim 8,”
the examiner respectfully disagrees.   There is no deficiencies; paragraph 28 teaches the elements.  See above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698